Citation Nr: 0945700	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back condition, 
to include degenerative disk disease (DDD) and degenerative 
joint disease (DJD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Board notes that the Veteran also perfected an appeal for 
entitlement to an increased evaluation of his skin condition 
and service connection for bilateral hearing loss.  The 
Veteran subsequently withdrew his appeal concerning those two 
issues in a May 2005 statement and, therefore, the issues are 
considered WITHDRAWN and not properly before the Board here.  

In February 2007, the Board remanded the claim on appeal, in 
part, to obtain a VA opinion as to the etiology of the 
Veteran's back condition.  However, as will be discussed 
below, an opinion was not obtained that adequately addresses 
the February 2007 Board remand instructions.  Consequently, 
the claim must once again be remanded.

In January 2008, the Veteran presented testimony at a 
personal hearing conducted at the St. Louis RO before a 
Decision Review Officer (DRO).  A transcript of this personal 
hearing is in the Veteran's claims folder.

In a September 2008 DRO decision, the RO granted the 
Veteran's claim for service connection for bilateral 
tinnitus; a 10 percent disability rating was assigned, 
effective December 31, 2003.  The Veteran has not disagreed 
with the assigned disability rating or the effective date.  
Therefore, that matter has been resolved and is not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

Additionally, in September 2009, the Board received 
additional correspondence and treatise evidence that have not 
been reviewed by the RO in the first instance and which were 
not expressly waived by the Veteran.  38 C.F.R. § 20.1304 
(2009).  However, as the claim is being remanded, the RO will 
have a chance to review this evidence on remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claim.  

The Veteran originally initiated his claim for service 
connection for a low back condition on the allegation that he 
injured his back in 1970 carrying ammunition shells and was 
treated in-service for muscle spasms.  The Veteran was 
afforded a VA examination in June 2005 to ascertain if the 
Veteran's current back condition is related to the 1970 
injury.  The June 2005 VA examiner opined that the Veteran's 
current back conditions were not related to his military 
service based on a lack of chronicity and continuity of such 
since service.  

Thereafter, the Veteran submitted a July 2005 statement 
asserting that during his active duty, he was on jump status 
and completed more than 18 jumps.  The Veteran's DD-214 
confirms the Veteran was a parachutist and earned a 
parachutist badge.  Although the Veteran was afforded a VA 
spine examination in June 2005, the examiner did not provide 
an opinion whether the Veteran's spine conditions could be 
related to his Military Occupational Specialty (MOS) as a 
parachutist during active duty as that theory of etiology had 
not been asserted by the Veteran at that time.  The pre- and 
post- service medical records are not dispositive, but they 
are enough to raise the possibility that the claimed 
condition could be related to his in-service parachuting 
jumps, such as to mandate obtaining another opinion.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).

In February 2007, the Board remanded the claim on appeal, in 
part, to obtain a VA opinion that addresses whether the 
Veteran's spine conditions could be related to his MOS as a 
parachutist during active duty.  The remand directed that "a 
VA examiner determine whether it is at least as likely as not 
that any current low back disorder is related to the 
Veteran's activities as a parachutist in the military."  See 
the February 2007 Board remand at page 4.  

In May 2007, the same VA examiner reviewed the Veteran's 
claims file and physically examined the Veteran.  While the 
VA examiner noted the Veteran's assertion that his spine 
condition was the result of his duties as a parachutist 
during service, the VA examiner's opinion did not address 
that assertion as directed by the February 2007 Board remand.  
Rather, the examiner specifically stated "There is still no 
documentation of continuity of symptoms over the next 34 
years [since service].  Therefore, [my] opinion at this time 
remains unchanged.  'It is less likely as not' that the 
Veteran's current back condition is a progression of a back 
condition that the Veteran had while he was on active duty."  

In June 2009, the Veteran presented for another VA 
examination with the same VA examiner.  Again, the Veteran's 
claims file was reviewed and the Veteran was physically 
examined.  The June 2009 VA examination report is devoid of 
any mention of the Veteran's MOS and duties as a parachutist.  
Likewise, such is not considered in the rendered medical 
opinion which states "No opinion can be offered without 
resorting to mere speculation."  The Board additionally 
notes that this opinion does not conform to the February 2007 
Board remand which specifically instructed "The claims 
folder must be reviewed by the examiner and the examiner 
should provide a complete rationale for any opinion given 
without resorting to speculation resolving any conflicting 
medical opinions rendered, specifically that of the June 2005 
examiner."  [Emphasis as is in the February 2007 Board 
remand].

Because the May 2007 and June 2009 VA opinions do not address 
the specific instruction of the Board's February 2007 remand, 
a remand is necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:  

1.  Return the Veteran's claims file to the 
same examiner who saw him in June 2006, May 
2007 and June 2009 (Dr. H.).  If that 
physician is not available, the medical 
center is free to assign the case to any 
available medical professional.  If the 
physician asked to provide the opinion 
feels it is necessary to physically examine 
the Veteran, then he should be scheduled 
for an examination.  

The assigned physician should provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disorder is related to the Veteran's 
activities as a parachutist in the 
military.  The claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
that of the June 2005, May 2007 and June 
2009.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  The RO should then readjudicate the 
Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).








